DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires: 
0.25 to 15 mass % of a water-insoluble dietary fiber;
one or more of the group consisting of a fruit juice and a vegetable juice in an amount of 50 % mass or less; and
a ratio of 1 to 1-100 mass between the water-insoluble dietary fiber and the one or more of the group consisting of a fruit juice and a vegetable juice.



The claimed ratio makes the claim indefinite because given ingredient 1) is to 15 mass% and there is 1 to 100 mass it to ingredient 2), this means that ingredient 2) would have to be 15 x 100 or a mass of 150, which would not be possible as it amounts to more than 100 % of a composition.
Therefore such a claim presents a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claimed ratio recites the broad recitation wherein the mass of the second ingredient is more than 100 percent by mass, and the claim also recites a narrower limitation which is 85 to 99.75 mass percent of the second limitation, represented by the balance allowed for a composition having 100 mass percent. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, the claim requires a mass ratio, however the type of mass is missing a unit, gram, pound, kilo, weight percent, which means the scope of the claim is not clear.  
Also, a ratio, by definition, is the quantitative relation between two amounts showing the number of times one value contains or is contained within the other, not a mass.


Applicant could easily resolve these problems by claiming:
a ratio of 1:1 to 1:100 (without the term mass); or 
1 part by weight of a water-insoluble dietary fiber (without 0.25 to 15 mass %) and 1 to 99 parts by weight of one or more of the group consisting of a fruit juice and a vegetable juice. 

Claim 3 requires solid ingredients that are dried, however the claim is toward a liquid composition, therefore a critical element is missing, such as one that identifies how ingredients in a liquid remain dry.  A composition claim is toward a composition as a whole, the ingredient in the composition (not the source of the ingredients), and any chemical or physical structure said ingredients impart to the composition as a hole. Therefore the claim of dried ingredients in a liquid composition is indefinite.  Claim 1, towards a juice consisting of a liquid, presents a similar issue, wherein it is unclear as to how juice when in a liquid seasoning comprising solids, has nothing other than liquids.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino.
Aquino: WO 2005/074713; published Aug. 18, 2005.

Independent claim 1
Aquino teaches methods of making liquid foods (pg. 3, 13+; and pg. 4, 9+) for use in food products, including: dressings, soups, sauces, relishes, mustards, dips, spreads, fillings, ketchups or the like (i.e. food seasonings). Therefore Aquino teaches methods of making liquid food seasonings, as claimed.

Water-insoluble dietary fiber
Aquino teaches that the composition comprises insoluble fiber (i.e. water insoluble dietary fiber) (pg. 3, 14+, including 32+) in amounts of from about 0.05 to 3 wt% (1st full para. of the Detailed Description, starting on pg. 4), which encompasses the claim of 0.25 to 15 mass % of a water-insoluble dietary fiber.



Juice
Aquino teaches that the composition comprises a base flavor, wherein the preferred type is a juice, including fruit or vegetable juice types (pg. 8, 20+), in amounts of from about 10 to 35 wt% (pg. 9, 4+), which makes obvious  one or more of the group consisting of a fruit juice and a vegetable juice, in an amount of 50 % or less by mass, wherein the fruit juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable, as claimed.
In light of paras. 0015-0016 of the pending Specification, juice is a product obtained by crushing, squeezing, pureeing or grating a fruit or vegetable, to make a squeezed liquid, to be referred to as a liquid part thereof, therefore a with regard to the prior art, the claim of the fruit juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable" encompasses any part obtained by crushing, squeezing, pureeing or grating a fruit or vegetable, to make a squeezed liquid, to be referred to as a liquid part thereof (see paras. 0015-0016 of the pending Specification).
Aquino teaches that the juice typically comprises less than about 8.0% by weight solids, which encompasses the claim of the juice consist of a liquid.
Therefore because juice, by definition, is the liquid obtained from fruits and vegetables, and in light of the pending Specification, the juice of Aquino’s teaching of juice, encompasses wherein the juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable.


In the alternative, since the claimed juice in the composition as a whole includes solid ingredients, including insoluble fiber of claim 1 and other solids of claims 3-6, when in the composition as a whole, as claimed, the juice is not limited to only liquids. 

Ratio of fiber to juice 
As discussed above, Aquino teaches that the composition comprises:
from about 0.05 to 3 wt% insoluble fiber; and
from about 10 to 35 wt% fruit or vegetable juice, 
which provides a mass ratio of 1:3.33 to 1:200 of insoluble fiber to fruit or vegetable juice.  
Said teaching encompasses and makes obvious the claim of a mass ratio of 1:1 to 1:100 between the water-insoluble dietary fiber and the one or more of the group consisting of a fruit juice and a vegetable juice.

Dependent claims
As for 2, Aquino teaches that the type of water-insoluble dietary fiber used, includes types found in fruit, vegetables and grains (pg. 4, 28+), which are commonly known to include cellulose (Official Notice is taken herein).  

As for claims 3-6, they make no patentable distinction over the rejection above, because the claim is toward a liquid seasoning, wherein the patentability of a composition is based on the composition as a whole, meaning the ingredients therein 



Claim 3 recites that the seasoning further comprising a solid ingredient and Aquino teaches that the liquid composition comprises from about 4.5 to 33 wt% solids, which anticipates the claim of solid ingredients, as claimed.  However, this claim is rejected under 35 USC 112(b) for missing a critical element, such as one that sets forth how any type of  solid ingredient remains in a solid form when in a liquid.

Claim 4 requires the solid ingredient of claim 3 is a dried ingredient before mixing into the liquid seasoning, however, since the claims are toward a liquid composition and the patentability of a product does not depend on its method of production (MPEP 2113.I), this limitation makes no distinction over the rejection above.

Claim 5 requires the claimed solid ingredients are in an amount of 5 to 60% by mass based on the total amount of the liquid seasoning on a wet weight basis, and Aquino teaches that the liquid composition comprises from about 4.5 to 33 wt% solids, which encompasses such a claim.






Claim 2 is also rejected under 35 U.S.C. 103 as being unpatentable over Aquino, as applied to claims 1-6 above, further in view of Aguado.
Aguado: Development of okara powder as a gluten free alternative to all purpose flour for value added use in baked goods; Food Science Thesis; University of Maryland, 2010.

As for claim 2, Aguado also teaches methods of making liquid seasoning (i.e. soups) (see Chapter 1: introduction), with insoluble fiber (see section 2.3 Okara Composition) and further provides the use of powdered soy lees (i.e. okara powder) as the source.
Aguado also provides that soy lees powder provides the benefits of: lower weight gain; decrease in total serum cholesterol levels; suppression of an increase in total serum cholesterol levels; an increase in antioxidant status and higher apparent calcium absorption and retention (see the top half of pg. 12). 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making liquid food seasonings with insoluble fiber, as the modified teaching above, to include the specifically claimed source of insoluble fiber, from soy lees powder, as claimed, because Aguado illustrates that the art finds soy lees powder as being suitable for similar intended uses, including methods of making liquid food seasonings with insoluble fiber (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and Aguado also provides that soy lees powder provides the benefits of: 
. 
 
Response to Arguments
 	It is asserted, that the Office's Patent Application Information Retrieval (PAIR) system indicates that a certified copy of the foreign priority document Japanese Patent Application No. 2017-131024 was retrieved from the International Bureau on February 13, 2020. Accordingly, acknowledgement of receipt of the certified copy of the foreign priority document in the Office Action Summary is respectfully requested. 
	In response, the Image File Wrapper of this case shows that Applicant received a copy of the Bibliographic Data Sheet, filed 9/09/2021, which makes clear that Foreign Priority is claimed, and 35 USC 119(a-d) conditions have been met.  Therefore no other indication of this is required.

It is asserted, that Independent claim 1 and withdrawn claims 7 and 12 are amended by way of this reply to limit the amount of "one or more of the group consisting of a fruit juice and a vegetable juice." Support for the amendments can be found at least in Examples 1-8, and paragraph [0082], Table 1 of the specification as published. No new matter is added. Claim 1 is further amended by way of this reply to recite, inter alia, "wherein a content ratio between the water-insoluble dietary fiber and the one or more of the group consisting of a fruit juice and a vegetable juice is 1:1 to 1:100 by mass ratio." Support for the amendment can be found at least in paragraphs [0008] and 
Dependent claim 4 and withdrawn claims 10 and 15 are amended by way of this reply to recite, inter alia, "wherein the solid ingredient is a dried ingredient before mixing into the liquid seasoning." Support for the amendments can be found at least in paragraph [0084] and Examples 9- 12 and Comparative Examples 4-7 in Table 2 of the specification as published. No new matter is added. 
In response, please see 35 USC 112(b) rejections related to said amendments.
Further, when looking for light in the pending Specification, it is noted that juice encompasses a product obtained by crushing, squeezing, pureeing or grating a fruit or vegetable, to make a squeezed liquid, to be referred to as a liquid part thereof (paras. 0015-0016 of the pending Specification). Further, because juice, by definition, is the liquid obtained from fruits and vegetables, and in light of the pending Specification, the juice of Aquino’s teaching of juice, encompasses wherein the juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable.
Also, since the claimed juice in the composition as a whole includes solid ingredients, including insoluble fiber of claim 1 and other solids of claims 3-6, when in the composition as a whole, as claimed, the juice is not limited to only liquids. 



Rejections under 35 U.S.C. § 112(b) 
It is asserted, that Claims 1-6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. To the extent the Examiner believes these rejections still apply to the amended claims, they are respectfully traversed as follows. 
Regarding claim 1, the Examiner asserts that the limitation of the mass ratio makes claim 1 indefinite because the maximum amount of the groups consisting of a fruit juice and a vegetable juice would be 150 % by mass if the maximum amount of water-insoluble dietary fiber (15 % by mass) and the highest content ratio between the water-insoluble dietary fiber and the groups consisting of a fruit juice and a vegetable juice (1:100) are taken. See Office Action, p. 3. Furthermore, the Examiner asserts that the type of mass in claim 1 is missing a unit in the mass ratio. 
Amended claim 1 recites, inter alia, "wherein the liquid seasoning contains the one or more of the group consisting of a fruit juice and a vegetable juice in an amount of 50 % or less by mass," limiting the maximum amount of the group consisting of a fruit juice and a vegetable juice in the liquid seasoning to be 50% . Because amended claim 1 limits the fruit/vegetable juice to be 50% at most, and the water-insoluble dietary fiber to be 15% at most, the total amount of required components in the liquid seasoning would not exceed 100 % by mass. 
Furthermore, amended claim 1 recites, inter alia, "wherein a content ratio between the water-insoluble dietary fiber and the one or more of the group consisting of a fruit juice and a vegetable juice is 1:1 to 1:100 by mass ratio." A mass ratio is 
In response, the claimed ratio provides a range within a range because its limits do not match the limits of the claimed amounts for ingredients in the ratio.
For example”
Ratio: 1 part water-insoluble fiber to 1-100 parts fruit and/or vegetable juice
Claim: 0.25 to 15 mass% of water-insoluble dietary fiber (IDF); and 50 mass% or less of juice.
Lower limit of ratio range: When there is 0.25 mass% of IDS (1 part), 1 to 100 parts of juice is 0.25 to 25 mass% of juice.
Upper limit of ratio range: When there is 15 mass% of the IDF (1 part), 1 to 100 parts of juice is 15 to 1500 mass% of juice, this imparts more than 500 mass% of juice, therefore the upper limit of the ratio imparts a broader limitation that the claim of 50 mass% or less of juice.  The amendment does not overcome said rejection.

It is asserted, that regarding claim 3, the Examiner asserts that claim 3 requires solid ingredients that are dried while the claim is toward a liquid composition. See Office Action, p. 4. Furthermore, the Examiner alleges that a critical element is missing such as identifying ingredients in a liquid remain dry, rendering the claim of dried ingredients in a liquid composition indefinite. Id. 
Applicant respectfully notes that the limitation "the solid ingredient is a dried ingredient" is recited in claim 4 instead of claim 3 and thus, believes that the present 
In response, US patent prosecution of a composition provides that the patentability of a composition is toward the composition as a whole, as claimed.  This means the ingredients therein, and any physical or chemical structure the impart to the composition as a whole.   Said patentability is not toward the source of the ingredients or the state they were in prior to their use, however, toward their existence in the composition as a whole.  In this case it is unclear as to how a liquid comprises any type of ingredients in a solid form when they are in the liquid, or how liquid ingredients like juice remain in the composition as a whole without mingling with the water insoluble ingredients claimed to make a juice consisting of only liquid.

It is asserted, that Claim 4 is amended to recite, inter alia, "wherein the solid ingredient is a dried ingredient before mixing into the liquid seasoning. As supported in the specification, a mixture of common raw materials and water was obtained and then the obtained mixture was stirred to be homogeneous, and filled into a bottle to prepare an ingredient-containing liquid seasoning. See para. [0084] and Examples 9-12 and Comparative Examples 4-7 in Table 2 of the specification as published. Examples 9-12 have dried onions, which is a solid ingredient, as one of the raw materials. 
Id. Therefore, the solid ingredient may be a dried ingredient before mixing into the liquid seasoning, rendering the dried ingredient in amended claim 4 definite. 

	In response, please note the response to claim 3 above, which is related herein.
 
Rejections under 35 U.S.C. § 112(d) 
It is asserted, that claims 3-6 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. To the extent the Examiner believes these rejections still apply to the amended claims, they are respectfully traversed as follows. Rgarding claims 3-6, the Examiner asserts that they are of improper dependent form because they require further ingredients while independent claim 1 is already over 100 percent mass, which means that no further ingredients can be added to the composition. See Office Action, p. 5. 
As discussed above, amended claim 1 recites that the liquid seasoning contains the one or more of the group consisting of a fruit juice and a vegetable juice in an amount of 50 % or less by mass and the water-insoluble dietary fiber to comprise up to 15%. Therefore, components of amended claim 1 do not exceed 100% and thus, additional ingredient may be included to the composition, rendering claims 3-6 a proper dependent form of amended claim 1. 
Furthermore, the Examiner asserts that claim 3 requires solid ingredients that are dried, however, the claim is toward a liquid food and therefore, this also fails to further limit the base claim. See Office Action, p. 5. 

Amended claim 4 recites that the solid ingredient is a dried ingredient before mixing into the liquid seasoning. Because solid ingredients before mixing into the liquid seasoning may be dried, amended claim 4 properly limits the base claim, addressing the improper dependency issue. 
In view of the above, Applicant believes that the issues raised by the Examiner regarding the rejections under 35 U.S.C. § 112(d) are addressed. Accordingly, withdrawal of the rejections is respectfully requested. 
 	In response, the Examiner believes that the 35 USC 112(b) rejection of said issues is sufficient to present the problem therein.  Therefore, please see the related discussion above.

Rejection based on Aquino 
It is asserted, that the Examiner asserts that Aquino teaches that a flavor base is a fruit-based or a vegetable-based product and that the fruit-based or the vegetable-based product corresponds with the claimed one or more of the group consisting of a fruit juice and a vegetable juice. See Office Action, p. 7. Furthermore, the Examiner asserts that Aquino teaches that the liquid composition comprises from about 4.5 to 33 wt% solids which anticipates the solid ingredients of claims 3 and 4, based on the total amount of the liquid seasoning on a wet weight basis. Id., p. 8. 

Meanwhile, Aquino teaches that the fruit/vegetable-based products comprise about 4.5 % to 33 % by weight of fruit or vegetable solids. See Aquino, p. 8, line 21-27. Therefore, Aquino's fruit/vegetable-based products contain solids. Because Aquino's fruit/vegetable-based products contain solids, Aquino's fruit/vegetable-based products are different from the claimed fruit juice and vegetable juice, which consists of a liquid part of a fruit/vegetable. Therefore, Aquino does not teach or suggest the claimed fruit juice and vegetable juice of amended claim 1 and thus, claim 1 is not rendered obvious by Aquino. 
In response, in light of paras. 0015-0016 of the pending Specification juice is a product obtained by crushing, squeezing, pureeing or grating a fruit or vegetable, to make a squeezed liquid, to be referred to as a liquid part thereof, therefore a with regard to the prior art, the claim of the fruit juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable" encompasses any part obtained by crushing, squeezing, pureeing or grating a fruit or vegetable, to make a squeezed liquid, to be referred to as a liquid part thereof.


Further, since the claimed juice in the composition as a whole includes solid ingredients, including insoluble fiber of claim 1 and other solids of claims 3-6, when in the composition as a whole, as claimed, the juice is not limited to only liquids. 

It is asserted, that regarding claims 3-6, the Examiner asserts that these claims fail to further limit the base claim, and thus, they make no patentable distinction. See Office Action p. 8. As discussed above, pending claims 3, 5-6 and amended claim 4 properly limit amended claim 1 and thus, the limitations must be considered. The Examiner further asserts that in the alternative, Aquino teaches that the liquid composition comprises from about 4.5 to 33 wt% solids, which anticipates the claimed solid ingredient. See Office Action, p. 8. Applicant respectfully notes that the claimed solid ingredient is defined as a solid ingredient different from a grated ingredient or a paste ingredient obtained by mixing the water-insoluble dietary fiber and the fruit juice and/or the vegetable juice, having a certain level of size and provides food texture of the solid ingredient. See para. [0019] of the specification as published. Therefore, the solid ingredient is not obtained from the fruits and vegetables used to produce the claimed fruit juice and/or vegetable juice. The claimed liquid seasoning provides enhanced food texture like grated or pureed ingredients, such as food texture with crispy fibrous texture as in grated apples and food texture with mild and pleasant in mouthful, and crunchy texture as in cut onions without the occurrence of discoloring and off-flavors, as a result of comprising the water-insoluble dietary fiber and solid ingredients. See paras. [0001], [0010], [0015], [0018] of the specification as published. 


It is further asserted, that Aquino's solids are pulp, insoluble particles, seeds, skins, fibers, and/or pectin natural found in the fruit-based or vegetable-based product. Id., p 4, line 16-19. Therefore, the solid ingredients of the present disclosure and Aquino's solids are different and thus, Aquino does not teach or suggest the claimed solid ingredients. 
In response, since the claims do not limit the type of ingredients, or exclude those taught by Aquino, this argument is not persuasive.

It is again asserted, that in sum, Aquino does not teach or suggest a liquid seasoning comprising a one or more of the group consisting of a fruit juice and a vegetable juice, wherein the fruit juice consists of a liquid part of a fruit and the vegetable juice consist of a liquid part of a vegetable. Thus, amended independent claim 1 is not rendered obvious by Aquino and is patentable over Aquino. 
In response, as noted above, the patentability of a composition is toward the ingredients as in the composition, not prior to their use, therefore this argument is not persuasive.  Further, Applicant describes a liquid of juice as including any part obtained by crushing, squeezing, pureeing or grating a fruit or vegetable, as discussed above and in pending Specification 0015-0016.



It is again asserted, that Aquino's solids, which are obtained from the fruit-based or vegetable- based product, are different from the claimed solid ingredients and therefore, Aquino does not teach or suggest the solid ingredients of claims 3-6. For at least this reason, and also by virtue of their dependence to amended claim 1, which is patentable over Aquino, claims 2-6 must be patentable over Aquino. Accordingly, withdrawal of the rejections is respectfully requested. 
In response, again, since the claims do not limit the type of ingredients, or exclude those taught by Aquino, this argument is not persuasive.

Rejection Based on Aquino and Aguado 
It is asserted, that claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Aquino, as applied to claims 1-6 above, further in view of "Development of Okara powder as a gluten free alternative to all purpose flour for value added use in baked goods", Food Science Thesis, to Aguado ("Aguado"). To the extent the Examiner believes these rejections still apply to the amended claims, they are respectfully traversed as follows. 
Regarding dependent claim 2, the Examiner asserts that Aguado teaches methods of making liquid seasoning with insoluble fiber and further provides the use of powdered soy lees (i.e. okara powder). See Office Action, p. 8. Furthermore, the Examiner asserts that Aguado teaches that soy lees powder provides benefits of lower weight gain, decrease in total serum cholesterol levels, suppression of an increase in total serum cholesterols, increase in antioxidant status and higher apparent calcium 
Applicant respectfully notes that the liquid seasoning, comprising a water-insoluble dietary fiber, and a fruit juice and/or a vegetable juice in the claimed ranges, achieves a food texture like grated or pureed ingredient and is free from change in color and smell over time. See paras. [0001], [0015], and [0018] of the specification as published. However, such desired technical features obtained by using specific amounts of fruit and/or a vegetable juice and water-insoluble dietary fiber are not taught or suggested by Aguado, and Aguado's disclosure is not directed to a liquid seasoning.
Therefore, the above-mentioned technical features are unexpected in view of the teachings of Aquino and Aguado. Thus, claim 2 is not rendered obvious by the teachings of Aquino and Aguado. 
In response, although Applicant’s opinion is appreciated, a proper showing of an unexpected result has not been presented to the office, therefore this argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beck: How to calculate mass ratio; Sciencing.com; published June 4, 2018.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793